Citation Nr: 1708036	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The issue on appeal was previously remanded for additional development by the Board in January 2011, January 2012, March 2012, July 2012, and March 2013.  The matter has now been returned to the Board for review.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right ear hearing loss disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his current right ear hearing loss is related to active duty.  

The evidence reflects that the Veteran has a current disability.  Specifically, an April 2009 VA audiological examination report shows that the Veteran has a current right ear hearing loss disability in accordance with 38 C.F.R. § 3.385. 

With respect to an in-service injury or disease, the enlistment report of medical examination does not reflect any hearing loss.  However, shortly after entrance into active duty, the service medical treatment records contain an audiogram dated in August 21, 1962.  As interpreted and converted to current ISO/ANSI standard by the February 2011 VA examiner, the Veteran's right ear pure tone threshold was 25 decibels at both 500 and 3000 Hertz.  The separation report of medical examination in May 1966 shows audiometric findings for the right ear, converted to the current ISO/ANSI standard, as follows:  5 decibels (dB) at 500 Hertz, 0 dB at 1000 Hertz, 10 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 20 dB at 4000 Hertz.  Thus, the reading at 3000 Hertz indicates some degree of hearing impairment.  Further, the Veteran is considered competent to report his in-service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Indeed, the Veteran's statements concerning noise exposure are consistent with his military occupational specialty (MOS) of vehicle operator.  Therefore, the Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met.

The remaining question is whether the Veteran's right ear hearing loss disability is causally related to his in-service acoustic trauma.  In this regard, the record contains multiple VA examinations and opinions.

In April 2009, the Veteran was provided a VA audiological examination.  The VA examiner opined that:  "Given normal hearing bilaterally on discharge audiogram, hearing impairment is less likely as not [] caused by or a result of military noise exposure.  

A June 2009 VA addendum opinion was provided and noted that the audiological data was converted from ASA to ISO/ANSI units.  The VA examiner opined:  "Given normal hearing bilaterally on discharge audiogram and NO evidence of significant shift in thresholds from induction to discharge, hearing impairment is NOT caused by or a result of military noise exposure.

A November 2009 VA audiological examination was provided.  The examiner opined that it was not likely that hearing loss was related to noise exposure while in the service.  The rationale provided for the opinion was that enlistment testing was completed using whispered voice test, which was not considered a valid test for hearing acuity.  The examiner noted that the discharge audiogram, as converted to ISO/ANSI standard, revealed normal hearing.  

In a February 2011 opinion, the VA examiner indicated that the May 1966 separation report showed normal hearing and opined that given the normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment was less likely as not caused by or a result of military noise exposure.  

In January 2012, the VA examiner opined that the VA rating standards consider thresholds up to 35 dB to be normal hearing.  In April 2012, the VA examiner stated that the audiometric results were converted to the ISO/ANSI standard and the May 1966 separation report of examination showed normal hearing.  The examiner opined that given normal hearing at discharge, and no significant shift in threshold from induction to discharge, hearing loss was less likely as not caused by or aggravated by military service.  

In July 2012, the Board remanded the claim and instructed the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss disability is related to active service, to include acoustic trauma in service and his abnormal right ear hearing test results in service on separation examination in May 1966, as converted to ISO/ANSI units, at the 3000 Hertz level.  The examiner was requested to consider the August 1962 audiogram from just six days after service entry, showing abnormal right ear hearing at 500 and 3000 Hertz, as converted to ISO/ANSI units.  The examiner was specifically instructed to consider the holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In a September 2012 opinion, the VA examiner indicated that the Veteran's hearing at the May 1966 separation examination was normal by VA standards and Hensley, id., only referred to a shift in thresholds and not an absolute threshold.  The VA examiner also incorrectly converted the May 1966 separation examination report's puretone threshold at 3000 Hertz.  

In March 2013, the Board remanded the Veteran's claim and asked that a VA examiner provide an opinion as to whether the Veteran's current right ear hearing loss disability is related to active service, including acoustic trauma in service and the Veteran's abnormal right ear hearing test results in May 1966 as converted to ISO/ANSI units at the 3000 Hertz level.  In addition, the examiner was asked to consider the August 1962 audiology card results six days after entrance into service and to assume that it showed abnormal right ear hearing at 500 and 3000 Hertz.

In January 2015, the VA examiner copied the September 2012 addendum opinion and stated that the 25 decibel reading at 3000 Hertz was not abnormal by VA standards.

In reviewing all of the evidence of record, the Board finds that the VA opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions of record continued to disregard the finding of abnormal hearing at separation, i.e. the 25 decibel reading at 3000 Hertz.  See Hensley, supra.  The VA examiners did not appear to consider that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. 155, 159 (1993).  Further, the VA examiners did not discuss the Veteran's assertions that he experienced hearing loss since active service and his statement that his only significant exposure to noise was during his period of active service.  

In this case, the Board could remand again for another addendum opinion.  However, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

The VA examiners provided negative nexus opinions with respect to whether the Veteran's right ear hearing loss is related to active service.  However, the opinions are flawed and entitled to little probative value.  While the Board is not free to substitute its own judgment for that of a medical expert, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

With respect to etiology, the Board assigns great probative value to the May 1966 separation report of medical examination, which reflected a puretone threshold finding of 25 dB at 3000 Hertz for the right ear, indicating a degree of hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the Veteran was exposed to noise during his work as a vehicle operator during active service and has attested to the chronic nature of his hearing loss, which he is competent to do.  The Board finds that the Veteran's statements are competent and credible as to the chronic nature of his hearing loss since service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."). 

In light of the above, the evidence is in equipoise as to whether the Veteran's right ear hearing loss disability is related to active service.  Resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


